DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Panian on Feb. 17, 2021.
The claims in the application have been amended as discussed below.
7.  The method of claim [[1]]2 further comprising initially filling the ion exchange salt bath with fresh salt having an increased second cation concentration, wherein the increased second cation concentration is greater than about 5.0 wt. %.
8. The method of claim 7, wherein the increased second cation concentration is greater than about 10 wt. %.
9. The method of claim 7, wherein the increased second cation concentration is greater than about 15 wt %.
10. The method of claim 7, wherein the increased second cation concentration is greater than about 20 wt. %.
11. The method of claim 7, wherein the increased second cation concentration is between about 5.0 wt. % and about 30 wt. %.
the ion exchange salt bath comprises first cations and second cations, the second cations are smaller than the first cations and the getter material comprises a material that selectively removes the smaller cations from the ion exchange salt bath.
21. The method of claim 20, wherein the ion exchange salt bath comprises first cations and second cations, the second cations are smaller than the first cations, and the electrolytic system comprises a membrane comprising a material that selectively removes smaller cations from the ion exchange salt bath.
Allowable Subject Matter
Claims 1-11 and 14-27 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the method of claim 1, specifically the claimed combination of an ion exchanging step wherein each of the plurality of lots comprises at least one glass article retained within a fixture having a surface area in the ion exchange salt bath and after ion exchanging the step of removing wherein dragout is intentionally produced by increasing the surface area of the fixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741